Exhibit 10.2

SECURITY AND PLEDGE AGREEMENT

Dated as of August 21, 2007

among

LUMINENT MORTGAGE CAPITAL, INC.,

and

THE SUBSIDIARIES OF THE BORROWER PARTIES HERETO,

as Grantors

and

ARCO CAPITAL CORPORATION LTD.,

as Secured Party

1

                 
SECTION 1.
  DEFINITIONS     1  
1.01.
  Definition of Terms Used Herein Generally     1  
1.02.
  Definition of Certain Terms Used Herein     1  
1.03.
  Rules of Interpretation     5  
SECTION 2.
  GRANT OF SECURITY INTERESTS     5  
SECTION 3.
  AUTHORIZATION TO FILE FINANCING STATEMENTS     6  
SECTION 4.
  RELATION TO OTHER SECURITY DOCUMENTS     6  
SECTION 5.
  REPRESENTATIONS AND WARRANTIES     6  
5.01.
  Grantors’ Legal Status     6  
5.02.
  Grantors’ Legal Name     6  
5.03.
  Grantors’ Locations     6  
5.04.
  Title to Collateral     7  
5.05.
  Nature of Collateral     7  
5.06.
  Compliance with Laws     7  
5.07.
  Pledged Securities     7  
5.08.
  Validity of Security Interest     8  
5.09.
  Perfection Certificate     9  
5.10.
  Advice of Counsel     9  
5.11.
  Required Consents     9  
SECTION 6.
  COVENANTS     9  
6.01.
  Grantors’ Legal Status     9  
6.02.
  Grantors’ Name     9  
6.03.
  Grantors’ Organizational Number     10  
6.04.
  Locations     10  
6.05.
  Title to Collateral     10  
6.06.
  Promissory Notes and Tangible Chattel Paper     10  
6.07.
  Deposit Accounts     10  
6.08.
  Investment Property     11  
6.09.
  Collateral in the Possession of a Bailee     12  
6.10.
  Electronic Chattel Paper and Transferable Records     13  
6.11.
  Letter-of-Credit Rights     13  
6.12.
  Commercial Tort Claims     13  
6.13.
  Intellectual Property     13  



  6.14.   Limitation on Modification of Accounts, Chattel Paper, Instruments and
Payment Intangibles 15  

                         
6.15.
  Dispositions of Collateral     15          
6.16.
  Insurance     15          
6.17.
  Periodic Certification     16          
6.18.
  Other Actions as to any and all Collateral     16          
6.19.
  Taxes     17          
SECTION 7.
  INSPECTION AND VERIFICATION     17           SECTION 8.   COLLATERAL
PROTECTION EXPENSES; PRESERVATION OF COLLATERAL17        
8.01.
  Expenses Incurred by Administrative Agent     17          
8.02.
  Administrative Agent’s Obligations and Duties     17          
8.03.
  Use of Collateral     18          
SECTION 9.
  SECURITIES AND DEPOSITS     18           SECTION 10.   NOTIFICATION TO ACCOUNT
DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL     18  
SECTION 11.
  POWER OF ATTORNEY     18          
11.01.
  Appointment and Powers of Administrative Agent     18          
11.02.
  Ratification by Grantors     19          
11.03.
  No Duty on Administrative Agent     19          
SECTION 12.
  REMEDIES     19          
12.01.
  Remedies upon Default     19          
12.02.
  Grant of License to Use Intellectual Property     20          
12.03.
  Disposition of Pledged Securities     20          
SECTION 13.
  STANDARDS FOR EXERCISING REMEDIES     21          
SECTION 14.
  SURETYSHIPWAIVERS BY EACH GRANTOR     22          
SECTION 15.
  MARSHALLING     22          
SECTION 16.
  PROCEEDS OF DISPOSITIONS; EXPENSES     22          
SECTION 17.
  OVERDUE AMOUNTS     23          
SECTION 18.
  REINSTATEMENT     23          
SECTION 19.
  LIMITATIONS     23          
SECTION 20.
  MISCELLANEOUS     23          
20.01.
  Notices     23          
20.02.
  GOVERNING LAW; CONSENT TO JURISDICTION     23          
20.03.
  WAIVER OF JURY TRIAL, ETC     24          
20.04.
  Counterparts     24          
20.05.
  Headings     24          
20.06.
  Successors and Assigns     24          
20.07.
  No Strict Construction     25          
20.08.
  Severability     25          
20.09.
  Survival of Agreement     25          
20.10.
  Administrative Agent’s Fees and Expenses; Indemnification     25          
20.11.
  Binding Effect; Several Agreement     26          
20.12.
  Waivers; Amendment     26          
20.13.
  Termination     26          
20.14.
  Joint and Several Liability     26          

         
SCHEDULES
 
 

 
 
 

Schedule I
  –   Subsidiary Guarantors in Existence on the Closing Date
EXHIBITS
 
 

 
 
 

Exhibit A
  –   Form of Perfection Certificate

2

SECURITY AND PLEDGE AGREEMENT, dated as of August 21, 2007 (as this agreement
may be amended, amended and restated, supplemented or otherwise modified,
renewed or replaced from time to time, the “Security Agreement”), among
(i) LUMINENT MORTGAGE CAPITAL, INC., a Maryland corporation, as the Borrower;
(ii) each Subsidiary of the Borrower listed on Schedule I hereto (such
Subsidiaries listed on such Schedule I and such Subsidiaries of the Borrower as
may hereafter become parties hereto by executing an instrument of assumption and
joinder, shall be referred to herein collectively, as the “Subsidiary
Guarantors” and individually, as a “Subsidiary Guarantor”; the Subsidiary
Guarantors and the Borrower are referred to herein collectively, as the
“Grantors”); and (iv) Arco Capital Corporation Ltd., a corporation organized
under the laws of the Cayman Islands (the “Lender”), as Secured Party.

INTRODUCTORY STATEMENT

All capitalized terms used herein and not otherwise defined above or in this
Introductory Statement, are as defined in Section 1 or as defined elsewhere
herein.

The Borrower has entered into a Credit Agreement, dated as of August 21, 2007
(as such agreement may be amended, supplemented, restated or otherwise modified
and in effect from time to time, the “Credit Agreement”) with the Lender,
pursuant to which, among other things, the Lender has agreed to make loans or
otherwise to extend credit to the Borrower upon the terms and subject to the
conditions specified in the Credit Agreement.

The Subsidiary Guarantors have entered into a Subsidiary Guaranty Agreement
dated as of the date hereof (as such agreement may be amended, supplemented,
restated or otherwise modified and in effect from time to time, the “Guaranty”),
in favor of the Lender, pursuant to which, among other things, the Subsidiary
Guarantors have guaranteed all obligations of the Borrower pursuant to that
certain Credit Agreement.

It is a condition precedent to the effectiveness of the Credit Agreement that
the Grantors shall have executed and delivered to the Lender this Security
Agreement pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement.

      Accordingly, the parties hereto agree as follows:

SECTION 1.
  DEFINITIONS.

1.01. Definition of Terms Used Herein Generally. All capitalized terms used but
not defined herein shall have the meanings set forth in the Credit Agreement.
All terms defined in the NYUCC and not otherwise defined herein shall have the
respective meanings accorded to them therein; provided, however, that if a term
is defined in Article 9 of the NYUCC differently than in another Article of the
NYUCC, the term has the meaning specified in Article 9 of the NYUCC.

1.02. Definition of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:

“Capital Stock” means any and all shares, interests, participation or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Copyright License” means (a) any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
(b) any written agreement, now or hereafter in effect, granting any right to a
Grantor under any Copyright now or hereafter owned by any third party, and
(c) all rights of any Grantor under any such agreement referred to in clause
(a) or clause (b) above.

“Copyright Office” means the United States Copyright Office or any successor
thereto.

“Copyrights” means all of the following, whether now owned or hereafter acquired
by any Grantor: (a) all copyrights under the laws of the United States or any
other country (whether or not the underlying works of authorship have been
published), all registrations and recordings thereof, all copyrightable works of
authorship (whether or not published), and all applications for copyright
registrations under the laws of the United States or any other country including
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, (b) all renewals and
extensions of any of the foregoing, (c) all claims for, and rights to sue for,
past, present or future infringements of any of the foregoing, and (d) all
income, royalties, damages, now or hereafter due or payable with respect to any
of the foregoing, including damages and payments for past or future
infringements thereof.

“Copyright Security Agreement Supplement” means a supplement to this Security
Agreement, executed by each Grantor that now or hereafter owns a Copyright, in
favor of the Secured Party, acceptable to the Secured Party.

“Credit Agreement” shall have the meaning assigned to such term in the
Introductory Statement of this Security Agreement.

“Extraordinary Payments” shall have the meaning assigned to such term in
Section 6.08(d)(ii).

“Foreign Subsidiary” means any Person that is organized under the laws of any
jurisdiction outside of the United States.

“Foreign Subsidiary Voting Stock” means the voting Capital Stock of any Foreign
Subsidiary.

“Indemnitee” shall have the meaning assigned to that term in Section 20.10(b).

“Intellectual Property” means all intellectual and similar property of every
kind and nature whether now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Copyrights, Copyright Licenses, domain names, domain name
registrations, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, licenses for any of the foregoing and all license
rights, and all additions, improvements and accessions to, and books and records
describing or used in connection with, any of the foregoing.

“NYUCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Obligations” means all loans, advances, liabilities, obligations, covenants,
duties, and indebtedness owing by each Grantor to the Secured Party under the
Credit Agreement or under any other agreement or instrument with the Secured
Party. The term includes interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding.

“Patent License” means (a) any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or (b) any written
agreement, now or hereafter in effect, granting any right to a Grantor to make,
use or sell any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and (c) all rights of any Grantor under any such
agreement referred to in clause (a) or clause (b) above.

“Patents” means all of the following, whether now owned or hereafter acquired by
any Grantor: (a) all letters patent of the United States or any other country,
all registrations and recordings thereof, and all applications for letters
patent of the United States or any other country, including registrations,
recordings and pending applications in the PTO or in any similar office or
agency of the United States, any State or Territory thereof, or any other
country, (b) all rights to sue for, past, present or future infringement thereof
and (c) all reissues, continuations, divisions, continuations-in-part, renewals
or extensions thereof, together with inventions disclosed or claimed therein,
and the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Patent Security Agreement Supplement” means a supplement to this Security
Agreement, executed by each Grantor that now or hereafter owns a Patent, in
favor of the Secured Party, in the form acceptable to the Secured Party.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Grantors certifying as to the
contents thereof.

“Perfection Supplement” shall have the meaning assigned to such term in
Section 6.17.

“Permitted Encumbrances” means Liens for taxes, assessments, charges or other
governmental levies not delinquent or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established by
the Grantors to the extent required by generally accepted accounting principles;
(b) Liens in connection with worker’s compensation, unemployment insurance or
social security obligations; (c) mechanics’, workers’, materialmen’s,
operators’, carriers’, or other like Liens arising in the ordinary and normal
course of business with respect to obligations which are not due or which are
being contested in good faith by appropriate proceedings; and (d) Liens pursuant
to the Related Documents.

“Pledged Notes” means all promissory notes issued to, or held by, any Grantor.

“Pledged Securities” means collectively, the Pledged Notes and the Pledged
Stock.

“Pledged Stock” means, with respect to each Grantor, (a) all right, title and
interest of such Grantor as a holder (whether now or in the future) in
(i) shares or other Capital Stock held by such Grantor in any corporations or
other entities, and (ii) all shares of stock, certificates, instruments or other
documents evidencing or representing the foregoing interests described in clause
(i) and (b) all right, title and interest of such Grantor in and to all present
and future payments, proceeds, dividends, distributions, instruments,
compensation, property, assets, interests and rights in connection with, or
related to, the collateral listed in clause (a) above, and all monies due or to
become due and payable to such Grantor in connection with, or related to, such
collateral or otherwise paid, issued or distributed from time to time in respect
of or in exchange therefor, and any certificate, instrument or other document
evidencing or representing the same (including all proceeds of dissolution or
liquidation); provided, in no event shall more than 66% of the total outstanding
Foreign Subsidiary Voting Stock be required to be pledged hereunder pursuant to
Section 2.

“PTO” means the United States Patent and Trademark Office or any successor
thereto.

“Securities Act” shall have the meaning assigned to such term in
Section 12.03(d).

“Security Documents” means (i) the Security Agreement, (ii) any Perfection
Certificate, and (iii) each other security agreement, pledge agreement,
mortgage, deed of trust, assignment agreement and other agreement or instrument
being executed and delivered by a Grantor to the Secured Party concurrently
herewith, or from time to time hereafter executed and delivered by a Grantor to
the Secured Party, pursuant to which a Lien has been granted or purported to be
granted by any of the Grantors in favor of the Secured Party on any of its
assets to secure any of the Obligations or its Guaranty of any of the
Obligations (as applicable) or pursuant to which any such Lien is perfected.

“Security Interest” means the security interest granted pursuant to Section 2,
as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of any Security
Document.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Security Agreement
shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Trademark License” means (a) any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
(b) any written agreement, now or hereafter in effect, granting to a Grantor any
right to use any Trademark now or hereafter owned by any third party, and
(c) all rights of any Grantor under any such agreement referred to in clause
(a) or clause (b) above.

“Trademarks” means all of the following whether now owned or hereafter adopted
or acquired by any Grantor: (a) all state (including common law), federal and
foreign trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof or similar property rights, and
all registration and recording applications filed in connection therewith (but
excluding any application to register any trademark, service mark or other mark
prior to the filing under Applicable Law of a verified statement of use (or the
equivalent) for such trademark, service mark or other mark to the extent the
creation of a security interest therein or the grant of a mortgage thereon would
void or invalidate such trademark, service mark or other mark), including
registrations, recordings and registration applications in the PTO, any State of
the United States or any similar offices in any other country or any political
subdivision thereof, and all reissues, extensions or renewals thereof, (b) all
rights to sue for, past, present or future infringements or unconsented use
thereof of any of the foregoing, (c) all goodwill of any business associated
therewith or symbolized thereby and (d) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

“Trademark Security Agreement Supplement” means a supplement to this Security
Agreement, executed by each Grantor that now or hereafter owns a Trademark, in
favor of the Secured Party, in the form acceptable to the Secured Party.

“UCC” means the Uniform Commercial Code as in effect in any jurisdiction (except
as otherwise contemplated in Section 6.18).

1.03. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Security
Agreement; provided, however, that references to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, respectively, of this
Security Agreement unless otherwise specifically provided. All references to
statutes and related regulations shall include (unless otherwise specifically
provided herein) any amendments of same and any successor statutes and
regulations.

SECTION 2. GRANT OF SECURITY INTERESTS.

(a) To secure the payment or performance, as the case may be, in full of the
Obligations, each Grantor hereby grants to the Secured Party, and its successors
and assigns, a security interest in, and Lien on, and pledges and assigns to the
Secured Party, and its successors and assigns, the following properties, assets
and rights of each Grantor, wherever located and whether now owned or hereafter
acquired or arising, and all proceeds and products thereof (all of such
properties, assets, rights and proceeds being hereinafter collectively referred
to as the “Collateral”): all personal and fixture property of every kind and
nature including all goods (including inventory, equipment, fixtures and any
accessions thereto), instruments (including promissory notes), documents,
accounts (including health-care-insurance receivables), chattel paper (whether
tangible or electronic), deposit accounts, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), money, commercial tort
claims, securities and all other investment property (including the Pledged
Securities), supporting obligations, any other contract rights or rights to the
payment of money, insurance claims and proceeds, and all general intangibles
(including all Intellectual Property, insurance policies and payment
intangibles); provided, however, that in no event shall more than 66% of the
total outstanding Foreign Subsidiary Voting Stock be required to be pledged
hereunder to the extent that the pledge of such Foreign Subsidiary Voting Stock
above such amount would result in a repatriation of a material amount of foreign
earnings under the Code (including “deemed dividend” provisions of Section 956
of the Code); provided, further, that the definition of “Collateral” shall not
include any property or assets to the extent that the Grantors are prohibited
from granting a security interest in, pledge of, or charge, mortgage or lien
upon, or having a financing statement filed with respect to, any such property
or assets as of the date hereof by reason of (x) an existing and enforceable
negative pledge provision as of the date hereof to the extent such provision
does not violate the terms of any Related Document or (y) applicable law or
regulation to which such Grantors are subject, except (in the case of either of
the foregoing clauses (x) and (y)) to the extent such prohibition is ineffective
under Sections 9-406, 9-407, 9-408 or 9-409 of the NYUCC. The Secured Party
acknowledges that the attachment of its Security Interest in any commercial tort
claim of any Grantor as original collateral is subject to each Grantors’
compliance with Section 6.12.

(b) The Secured Party represents and warrants to the Grantors that it is a
“qualified purchaser” as defined in Section 2(a)(51) of the Investment Company
Act of 1940, as amended.

(c) It is the intention of the Grantors that the description of the Collateral
set forth above be construed to include the broadest possible range of assets.

SECTION 3. AUTHORIZATION TO FILE FINANCING STATEMENTS. Each Grantor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any jurisdiction in which the UCC has been adopted any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of such Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the NYUCC or such other jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
part 5 of Article 9 of the NYUCC, or such other jurisdiction for the sufficiency
or filing office acceptance of any initial financing statement or amendment,
including (i) whether each Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and, (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as timber to be cut or as-extracted collateral, a sufficient
description of real property to which such Collateral relates. Each Grantor
agrees to furnish any such information to the Secured Party promptly, but no
later than five (5) days unless otherwise consented to by the Secured Party,
upon request. Each Grantor also ratifies its authorization for the Secured Party
to have filed in any UCC jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.

SECTION 4. RELATION TO OTHER SECURITY DOCUMENTS. The provisions of this Security
Agreement supplement the provisions of any real estate mortgage or deed of trust
granted by any Grantor to the Secured Party and securing the payment and
performance of any of the Obligations. Nothing contained in any such real estate
mortgage or deed of trust shall derogate from any of the rights or remedies of
the Secured Party hereunder. In addition to the provisions of this Security
Agreement being so read and construed with any such mortgage or deed of trust,
the provisions of this Security Agreement shall be read and construed with the
other Security Documents referred to below in the manner so indicated and any
other Security Documents, as the case may be.

SECTION 5. REPRESENTATIONS AND WARRANTIES. The Grantors jointly and severally
represent and warrant to the Secured Party as follows:

5.01. Grantors’ Legal Status. (a)  Each Grantor is a registered organization of
the type, and is organized in the jurisdiction, as set forth on the Perfection
Certificate or the most recent Perfection Supplement, as applicable, or as
otherwise notified to the Secured Party pursuant to Section 6.01; and (b) the
Perfection Certificate or the most recent Perfection Supplement, as applicable,
or a written notification delivered to the Secured Party pursuant to
Section 6.03, sets forth each Grantor’s organizational identification number or
states that such Grantor has none.

5.02. Grantors’ Legal Name. Each Grantor’s exact legal name is that set forth on
the Perfection Certificate and on the signature page hereof or the most recent
Perfection Supplement, as applicable, and from and after an amendment or
modification thereto, on a written notification delivered to the Secured Party
pursuant to Section 6.02.

5.03. Grantors’ Locations. The Perfection Certificate or the most recent
Perfection Supplement, as applicable, or a written notification delivered to the
Secured Party pursuant to Section 6.04, sets forth each Grantor’s place of
business (if such Grantor has just one place of business) or its chief executive
office (if it has more than one place of business), as well as, its mailing
address if different from its place of business or chief executive office (as
applicable). Each Grantor’s place of business or (if it has more than one place
of business) its chief executive office is located in a jurisdiction that has
adopted the UCC or whose laws generally require that information concerning the
existence of nonpossessory security interests be made generally available in a
filing, recording or registration system as a condition or result of the
security interest obtaining priority over the rights of a lien creditor with
respect to the collateral.

5.04. Title to Collateral. Each Grantor is the owner of or has other rights in,
and has the power to transfer its right, title and interest in and to, the
Collateral being pledged by it, free from any right or claim of any Person or
any Lien, except (other than in the case of investment property) for Permitted
Encumbrances. No Grantor has filed or consented to the filing of (a) any
financing statement or analogous document under the UCC or any other applicable
laws covering any Collateral, (b) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the PTO or the Copyright Office or (c) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, in each of the foregoing cases which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Encumbrances.

5.05. Nature of Collateral. None of the Collateral constitutes, or is the
proceeds of, “farm products” as defined in Section 9-102(a)(34) of the NYUCC.
None of the Collateral has been purchased for, or will be used by any Grantor
primarily for personal, family or household purposes. Except as set forth on the
Perfection Certificate or the most recent Perfection Supplement, as applicable,
or otherwise notified to the Secured Party pursuant to Sections 6.12 or 6.13,
respectively:

(a) none of the account debtors or other Persons obligated on any of the
Collateral is a governmental authority subject to the Federal Assignment of
Claims Act (or similar Federal, state or local statute or rule) in respect of
such Collateral;

(b) the Grantors hold no commercial tort claims;

(c) the Grantors hold no interest in, title to or power to transfer, any
Patents, Trademarks or Copyrights; and

(d) the Grantors hold no interest in, title to or power to transfer any
Intellectual Property that is eligible for registration in the PTO or the
Copyright Office.

5.06. Compliance with Laws. Each Grantor has at all times operated its business
in compliance with all applicable provisions of the Federal Fair Labor Standards
Act, as amended, and with all applicable provisions of Federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances.

5.07. Pledged Securities.

(a) Set forth on Schedule II is a true, correct and complete list and
description of all of the Pledged Securities;

(b) As of the date hereof, the Pledged Stock set forth on Part B of Schedule II
constitutes all of the respective Capital Stock of each Grantor in Subsidiaries
owned directly by such Grantor (except if such Subsidiary is a Foreign
Subsidiary and the pledge of such Foreign Subsidiary Voting Stock greater than
66% is not required to be pledged pursuant to Section 2, then such Pledged Stock
constitutes 66% of the respective Capital Stock of such Grantor in such Foreign
Subsidiary);

(c) As of the date hereof, the Pledged Stock set forth on Part C of Schedule II
constitutes all of the respective Capital Stock of each Grantor in any
corporation or other entity other than the Pledged Stock evidencing Capital
Stock in Subsidiaries;

(d) All of the Pledged Stock has been duly authorized, validly issued and is
fully paid and non-assessable and is not subject to any options to purchase or
similar rights of any Person, and none of the Pledged Stock constitutes “margin
stock” as defined in Regulation U;

(e) To each of the Grantor’s knowledge, each of the Pledged Notes constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing; and

(f) Such Grantor is, and at the time of delivery of the Pledged Securities to
the Secured Party, will be, the sole holder of record and the sole beneficial
owner of such Pledged Securities pledged by such Grantor (including the Pledged
Securities acquired by such Grantor after the Closing Date) free and clear of
any Lien thereon or affecting the title thereto (except for the Lien created by
this Security Agreement).

5.08. Validity of Security Interest.

(a) (i) The Security Interest constitutes a legal and valid security interest in
all of the Collateral securing the payment and performance of the Obligations
and (ii) the filing of financing statements describing the Collateral in the
offices located in the jurisdictions listed on the Perfection Certificate or the
most recent Perfection Supplement, as applicable, the recording in the PTO of
the Trademark Security Agreement Supplement and the Patent Security Agreement
Supplement and in the Copyright Office of the Copyright Security Agreement
Supplement, as applicable, the taking of all applicable actions in respect of
perfection contemplated by Sections 6.06, 6.07, 6.08, 6.09, 6.10, 6.11 and 6.12
in respect of Collateral (in which a security interest cannot be perfected by
the filing of a financing statement or such recordings in the PTO or the
Copyright Office), the Security Interest will be perfected in all Collateral in
which a security interest can be perfected by the Secured Party filing a
financing statement, filing with the PTO or the Copyright Office, as applicable,
taking possession or obtaining control under the UCC.

(b) When the UCC financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Collateral have been filed in each governmental, municipal or
other office specified on the Perfection Certificate or the most recent
Perfection Supplement, as applicable, which are all the filings, recordings and
registrations (other than filings required to be made in the PTO and the
Copyright Office in order to perfect the Security Interest in Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Secured Party in
respect of all Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions will have been made, no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

(c) A fully executed Patent Security Agreement Supplement, Trademark Security
Agreement Supplement and a Copyright Security Agreement Supplement in the forms
attached hereto and containing a specific description of all Collateral
consisting of United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights have been delivered by each Grantor with
respect to such Grantor’s Intellectual Property to the Secured Party for
recording by the PTO and the Copyright Office, as necessary, pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction. When such supplements and the UCC financing
statements referred to in Section 5.08(a), as applicable, have been filed, all
the filings, recordings and registrations necessary to protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Secured Party in respect of all Collateral consisting of Patents, Trademarks and
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, or in any other necessary jurisdiction, will have
been made, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Collateral consisting of Patents, Trademarks and Copyrights of such Grantor (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(d) The Security Interest is and shall be prior to any other Lien on any of the
Collateral other than (except in the case of investment property) Permitted
Encumbrances, which by their terms, the time of their incurrence or otherwise
pursuant to applicable law are prior to the Security Interest.

5.09. Perfection Certificate. All information set forth on the Perfection
Certificate is, and all information set forth on each Perfection Supplement
shall be accurate and complete in all material respects, or as otherwise
notified to the Secured Party in accordance with the terms of Sections 6.01,
6.02, 6.03, 6.04, 6.12 or 6.13.

5.10. Advice of Counsel. Each Grantor has discussed this Security Agreement and,
specifically, the provisions of Sections 20.02 and 20.03, with its counsel.

5.11. Required Consents. Except for consents, authorizations, approvals, notices
and filings obtained, made or waived, or as may be required in connection with
any disposition of any portion of the Pledged Securities by laws affecting the
offering and sale of securities generally, no consent of any Person (including
partners, shareholders or creditors of the Grantors or of any Subsidiary of the
Grantors) and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental instrumentality is required in connection with (i) the execution,
delivery, performance, validity or enforceability of this Security Agreement;
(ii) the perfection or maintenance of the Security Interest created hereby
(including the first priority nature of such Security Interest); or (iii) the
exercise by the Secured Party of the rights provided for in this Security
Agreement.

SECTION 6. COVENANTS. Each Grantor covenants and agrees with the Secured Party,
in each case at each Grantor’s own cost and expense as follows:

6.01. Grantors’ Legal Status. Without providing at least thirty (30) days’ prior
written notice to the Secured Party, such Grantor shall not change its type of
organization, jurisdiction of organization or other legal structure.

6.02. Grantors’ Name. Without providing at least thirty (30) days’ prior written
notice to the Secured Party, such Grantor shall not change its name.

6.03. Grantors’ Organizational Number. Without providing at least thirty
(30) days’ prior written notice to the Secured Party, such Grantor shall not
change its organizational identification number if it has one, and if such
Grantor does not have an organizational identification number and later obtains
one, such Grantor shall forthwith notify the Secured Party of such
organizational identification number.

6.04. Locations. Without providing at least thirty (30) days’ prior written
notice to the Secured Party, such Grantor shall not (a) change its place of
business (if it has just one place of business) or its chief executive office
(if it has more than one place of business) or its mailing address if different
from its place of business or chief executive office (as applicable); or
(b) except to the extent delivered to the Secured Party pursuant to
Sections 6.06, 6.07, 6.08 or 6.10 or otherwise permitted pursuant to
Section 6.15 remove any of its property or assets constituting Collateral from
the locations listed on the Perfection Certificate or the most recent Perfection
Supplement, as applicable.

6.05. Title to Collateral. (a) Except for the Security Interest herein granted
and other Permitted Encumbrances, each Grantor shall be the owner of or have
other rights in, and the power to transfer its right, title and interest in and
to, the Collateral free from any right or claim of any other Person or any Lien,
and each Grantor, at its sole cost and expense, shall defend the same against
all claims and demands of all Persons at any time claiming the same or any
interests therein adverse to the Secured Party; and (b) no Grantor shall pledge,
mortgage or create, or suffer to exist any right of any Person in or claim by
any Person to the Collateral, or any Lien on the Collateral in favor of any
Person, other than the Secured Party, except for Permitted Encumbrances.

6.06. Promissory Notes and Tangible Chattel Paper. If any Grantor shall at any
time hold or acquire any promissory notes or tangible chattel paper, such
Grantor shall forthwith endorse, assign and deliver the same to the Secured
Party, accompanied by such instruments of transfer or assignment undated and
duly executed in blank as the Secured Party may from time to time specify.

6.07. Deposit Accounts. For each deposit account that each Grantor at any time
opens or maintains, each Grantor shall, at the Secured Party’s request and
option, either (a) cause the depositary bank to enter into a written agreement
or other authenticated record with the Secured Party, in form and substance
satisfactory to the Secured Party, pursuant to which such depositary bank shall
agree, among other things, to comply at any time with instructions from the
Secured Party, to such depositary bank directing the disposition of funds from
time to time credited to such deposit account, without further consent of any
Grantor, or (b) arrange for the Secured Party, to become the customer of the
depositary bank with respect to the deposit account, with each Grantor being
permitted, only with the consent of the Secured Party, to exercise rights to
withdraw funds from such deposit account. The Secured Party agrees with each
Grantor that the Secured Party shall not give any such instructions or withhold
any withdrawal rights from any Grantor, unless an Event of Default has occurred
and is continuing, or, after giving effect to any withdrawal not otherwise
permitted by the Credit Agreement, would occur. The foregoing provisions of this
Section 6.07 shall not apply to (i) deposit accounts for which the Secured Party
is the depositary bank and is in automatic control; (ii) deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Grantor’s salaried
employees and (iii) deposit accounts specially and exclusively used for petty
cash, or other similar use, having an account balance which does not exceed at
any time $25,000 in the aggregate. With respect to any deposit accounts, rights
arising under deposit accounts or proceeds thereof in the possession or within
the control of the Secured Party, each Grantor waives any restriction or
obligation imposed on the Secured Party by Sections 9-207(c)(1), 9-207(c)(2) and
9-208 of the NYUCC.

6.08. Investment Property.

(a) If any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Secured Party, accompanied by such instruments of transfer or assignment
undated and duly executed in blank as the Secured Party may from time to time
specify. If any securities now owned or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Secured Party thereof
and, at the Secured Party’s request and option, either (A) cause the issuer to
enter into a written agreement or other authenticated record with the Secured
Party, in form and substance satisfactory to the Secured Party, pursuant to
which such issuer shall agree, among other things, to comply with instructions
from the Secured Party as to such securities, without further consent of such
Grantor or such nominee, or (B) arrange for the Secured Party to become the
registered owner of the securities.

(b) If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by any Grantor are held or
acquired by such Grantor or its nominee through a securities intermediary or
commodity intermediary, such Grantor shall immediately notify the Secured Party
thereof and, at the Secured Party’s request and option, either (A) cause such
securities intermediary or (as the case may be) commodity intermediary to enter
into a written agreement or other authenticated record with the Secured Party,
in form and substance satisfactory to the Secured Party, pursuant to which such
securities intermediary or commodities intermediary, as the case may be, shall,
among other things, agree to comply with entitlement orders or other
instructions from the Secured Party to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Secured Party to such commodity intermediary, in each case without further
consent of such Grantor or such nominee, or (B) in the case of financial assets
or other investment property held through a securities intermediary, arrange for
the Secured Party to become the entitlement holder with respect to such
investment property, with such Grantor being permitted, only with the consent of
the Secured Party, to exercise rights to withdraw or otherwise deal with such
investment property. The Secured Party agrees with each Grantor that the Secured
Party shall not give any such entitlement orders or instructions or directions
to any such issuer, securities intermediary or commodity intermediary, and shall
not withhold its consent to the exercise of any withdrawal or dealing rights by
any Grantor, unless an Event of Default has occurred and is continuing, or,
after giving effect to any such investment and withdrawal rights not otherwise
permitted by the Related Documents, would occur. The provisions of this
Section 6.08(b) shall not apply to (i) any financial assets credited to a
securities account for which the Secured Party is the securities intermediary
and is in automatic control pursuant to Section 9-106(a) of the NYUCC or
(ii) any commodity contract carried in a commodity account for which the Secured
Party is the commodity intermediary and is in automatic control pursuant to
Section 9-106(b) of the NYUCC.

(c) With respect to any investment property in the possession or within the
control of the Secured Party, each Grantor waives any restriction or obligation
imposed on the Secured Party by Sections 9-207(c)(1), 9-207(c)(2) and 9-208 of
the NYUCC.

(d) So long as no Event of Default shall have occurred and be continuing, each
Grantor shall be entitled:

(i) to exercise, but in a manner not inconsistent with the terms hereof, all
voting power and other consensual rights with respect to any of the Pledged
Securities of such Grantor, and for that purpose the Secured Party shall (if
such Pledged Securities shall be registered in the name of the Secured Party or
its nominee) execute or cause to be executed from time to time, at the expense
of such Grantor, such proxies or other instruments in favor of such Grantor or
its nominee as shall be reasonably required by such Grantor and shall be
specified in a written request therefor, to enable it to exercise such voting
power with respect to the Pledged Securities (any such proxies or other
instruments to be in form and substance satisfactory to the Secured Party in all
respects); and

(ii) except as otherwise provided herein or in the Credit Agreement, to receive
and retain for its own account (subject to the Liens created hereunder) any and
all payments, proceeds, dividends, distributions, monies, compensation,
property, assets, instruments or rights to the extent such are permitted
pursuant to the terms of the Credit Agreement, other than (x) stock or
liquidating dividends or (y) other dividends or other amounts payable under or
in connection with any recapitalization, restructuring, or other non-ordinary
course event (the dividends and amounts in this clause (y) being “Extraordinary
Payments”), paid, issued or distributed from time to time in respect of the
Pledged Securities.

(e) In case, upon the dissolution or liquidation (in whole or in part) of any
issuer of any Pledged Securities, any sum shall be paid or payable as a
liquidating dividend or otherwise upon or with respect to any of the Pledged
Securities or, in the event any other Extraordinary Payment is paid or payable,
then and in any such event, such sum shall be paid by each such Grantor over to
the Secured Party promptly, and in any event to be applied as set forth in the
Credit Agreement.

(f) In case any stock dividend shall be declared with respect to any of the
Pledged Securities, or any shares of stock or fractions thereof shall be issued
pursuant to any stock split involving any of the Pledged Securities, or any
distribution of capital shall be made on any of the Pledged Securities, or any
shares, obligations or other property shall be distributed upon or with respect
to the Pledged Securities, in each case pursuant to a recapitalization or
reclassification of the capital of the issuer thereof, or pursuant to the
dissolution, liquidation (in whole or in part), bankruptcy or reorganization of
such issuer, or to the merger or consolidation of such issuer with or into
another corporation, the shares, obligations or other property so distributed
shall be delivered by the Grantor to the Secured Party promptly, and in any
event within ten (10) days after receipt by such Grantor thereof, to be held by
the Secured Party as Collateral hereunder subject to the terms of this Security
Agreement, and all of the same shall constitute Pledged Securities for all
purposes hereof.

(g) Upon the occurrence and during the continuance of any Event of Default, all
rights of a Grantor to exercise or refrain from exercising any of the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 6.08(d)(i) and to receive and retain any of the payments, proceeds,
dividends, distributions, monies, compensation, property, assets, instruments or
rights that the Grantor would otherwise be authorized to receive and retain
pursuant to Section 6.08(d)(ii) shall cease, and thereupon the Secured Party
shall be entitled to exercise all voting power with respect to the Pledged
Securities and to receive and retain, as Collateral hereunder, any and all
payments, proceeds, dividends, distributions, monies, compensation, property,
assets, instruments or rights at any time declared or paid upon any of the
Pledged Securities during the continuance of an Event of Default and otherwise
to act with respect to the Pledged Securities as outright owner thereof.

(h) All payments, proceeds, dividends, distributions, monies, compensation,
property, assets, instruments or rights that are received by each Grantor
contrary to the provisions of this Section 6.08 shall be received and held in
trust for the benefit of the Secured Party shall be segregated by each Grantor
from other funds of such Grantor and shall be forthwith paid over to the Secured
Party as in the same form as so received (with any necessary or reasonably
requested endorsement).

6.09. Collateral in the Possession of a Bailee. If any Collateral of any Grantor
is at any time in the possession of a bailee, such Grantor shall promptly notify
the Secured Party thereof in writing and, if requested by the Secured Party,
shall promptly obtain a written acknowledgement from such bailee, in form and
substance satisfactory to the Secured Party, that such bailee holds such
Collateral for the benefit of the Secured Party and shall act upon the
instructions of the Secured Party at any time, without the further consent of
any Grantor. The Secured Party agrees with each Grantor that the Secured Party
shall not give any such instructions unless an Event of Default has occurred and
is continuing or would occur after taking into account any action by any Grantor
with respect to such bailee. Notwithstanding the foregoing, to the extent such
Grantor is unable to promptly obtain a written acknowledgement from a bailee,
then, at the request of the Secured Party, such Grantor shall promptly move such
Collateral to a bailee that shall authenticate a record acknowledging that it is
holding the Collateral for the benefit of the Secured Party.

6.10. Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Secured Party in writing
thereof and, at the request and option of the Secured Party, shall take such
action as the Secured Party may reasonably request to vest in the Secured Party
control, under Section 9-105 of the UCC, of such electronic chattel paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Secured Party agrees with each Grantor that the Secured
Party shall arrange, pursuant to procedures satisfactory to the Secured Party
and so long as such procedures will not result in the Secured Party’s loss of
control, for each Grantor to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by any Grantor with respect to such electronic chattel paper or transferable
record.

6.11. Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under
a letter of credit now or hereafter issued in favor of any Grantor, or obtains
or acquires any other letter-of-credit rights, such Grantor shall promptly
notify the Secured Party in writing thereof and, at the request and option of
the Secured Party, such Grantor shall either (a) arrange for the issuer and any
confirmer or other nominated Person with respect to such letter of credit to
consent, pursuant to an agreement or other authenticated record with the Secured
Party (which agreement or other authenticated record shall be in form and
substance satisfactory to the Secured Party), to an assignment to the Secured
Party of the proceeds of any drawing under the letter of credit or (b) arrange
for the Secured Party to become the transferee beneficiary of the applicable
letter of credit, with the Secured Party agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be applied as provided
in the Credit Agreement.

6.12. Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
commercial tort claim, such Grantor shall immediately notify the Secured Party
in a writing signed by such Grantor of the brief details thereof and grant to
the Secured Party in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Security Agreement, with such
writing to be in form and substance satisfactory to the Secured Party.

6.13. Intellectual Property. If at any time any Grantor shall obtain or
otherwise hold any Patent, Trademark or Copyright that is not the subject of a
filed Patent Security Agreement Supplement, Trademark Security Agreement
Supplement, or Copyright Security Agreement Supplement, as the case may be, then
such Grantor shall execute and deliver to the Secured Party for filing in the
PTO or the Copyright Office, as applicable, the applicable supplement. In
addition, each Grantor agrees to comply with the following covenants in respect
of any of such Grantor’s Intellectual Property that constitutes Collateral:

(a) each Grantor shall notify the Secured Party immediately if it knows, or has
reason to know, that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated or may lapse, or of any adverse determination or development regarding
each Grantor’s ownership of any Patent, Trademark, or Copyright, its right to
register the same, or to keep and maintain the same (including the institution
of, or any determination or development in, any proceeding in the PTO, the
Copyright Office or any court);

(b) in no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Patent,
Trademark, or Copyright with the PTO, the Copyright Office or any similar office
or agency of any jurisdiction without giving the Secured Party prior written
notice thereof, and, upon request of the Secured Party, such Grantor shall
execute and deliver any and all Patent Security Agreement Supplements, Trademark
Security Agreement Supplements or Copyright Security Agreement Supplements as
the Secured Party may request to evidence the Secured Party’s Security Interest
in such Patent, Trademark or Copyright, and the general intangibles of such
Grantor relating thereto or represented thereby;

(c) each Grantor promptly shall register all of its material Copyrights with the
Copyright Office and take all actions necessary or requested by the Secured
Party to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each Copyright (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings;

(d) each Grantor shall take all actions necessary or requested by the Secured
Party to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each Patent or Trademark (now
or hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless such Grantor shall reasonably
determine that such Patent or Trademark is not material to the conduct of its
business;

(e) in the event that any of the Collateral consisting of Patents, Trademarks,
or Copyrights is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall notify the Secured Party promptly after such Grantor learns
thereof and such Grantor shall, unless such Grantor shall reasonably determine
that such Patent, Trademark or Copyright is in no way material to the conduct of
its business or operations, take all reasonable actions, including suing for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, shall periodically report
to the Secured Party as to the status of such actions and shall take such other
actions as the Secured Party shall deem appropriate under the circumstances to
protect such Patent, Trademark or Copyright;

(f) with respect to any Intellectual Property constituting Collateral that any
Grantor has reasonably determined continues to be useful and material to the
conduct of such Grantor’s business, unless the Secured Party otherwise consents,
such Grantor will not take or omit to take any action whereby such Intellectual
Property could reasonably be expected to become abandoned, dedicated, lapsed,
invalidated or whereby the remedies in respect of such Intellectual Property
with respect to potential infringers could reasonably be expected to become
weakened;

(g) each Grantor assumes all responsibility and liability arising from the use
of the Intellectual Property and hereby indemnifies and holds the Secured Party
and each other Secured Party harmless from and against any claim, suit, loss,
damage or expense (including reasonable attorneys’ fees arising out of any
alleged defect in any product manufactured, promoted or sold by such Grantor (or
any affiliate or Subsidiary thereof) in connection with such Intellectual
Property or out of the manufacture, promotion, labeling, sale or advertisement
of any such product by any Grantor (or any affiliate or Subsidiary thereof);

(h) each Grantor will do all things that are reasonably necessary and proper
within each Grantor’s power and control to keep each license of or constituting
Intellectual Property held by such Grantor as licensee or licensor in full force
and effect except to the extent that (i) such Grantor has reasonably determined
that the failure to keep any such license in full force and effect could not be
reasonably expected to have a Material Adverse Effect or (ii) any such license
would expire by its terms (as in effect on the date hereof) or is terminable at
will by a Person other than such Grantor; and

(i) each Grantor shall not create any nonexclusive license in any Trademark,
Copyright, Patent or other Intellectual Property or general intangible, in each
case owned by or licensed to any Grantor unless such license is in writing and
by its terms is expressly subject and subordinate to the Security Interest
created hereby, such subordination to include a provision expressly stating that
such license shall terminate, at the option of the Secured Party, upon
foreclosure of such Security Interest.

6.14. Limitation on Modification of Accounts, Chattel Paper, Instruments and
Payment Intangibles. None of the Grantors will, without the Secured Party’s
prior written consent: (a) grant any extension of the time of payment of any of
the Collateral consisting of accounts, chattel paper, instruments or payment
intangibles; (b) compromise, compound or settle the same for less than the full
amount thereof; (c) release, wholly or partly, any obligor liable for the
payment thereof or (d) allow any credit or discount whatsoever thereon;
provided, however, this Section 6.14 shall not restrict any other extensions,
credits, discounts, compromises or settlements granted or made by any Grantor in
the ordinary course of such Grantor’s business and consistent with such prudent
practices used in industries that are the same as or similar to those in which
such Grantor is engaged.

6.15. Dispositions of Collateral. None of the Grantors shall make or permit to
be made an assignment for security, pledge or hypothecation of the Collateral or
shall grant any other Lien in respect of the Collateral, except as expressly
permitted by the Credit Agreement. None of the Grantors shall make or permit to
be made any transfer of the Collateral, except that (a) inventory may be sold in
the ordinary course of business and (b) unless and until the Secured Party shall
notify the Grantors that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Collateral (which
notice may be given by telephone if promptly confirmed in writing), the Grantors
may use and dispose of the Collateral in any lawful manner not prohibited by
this Security Agreement, the Credit Agreement or any other Related Document.
Notwithstanding the foregoing, in no event shall any Grantor create any lease of
Collateral owned by or leased to any Grantor unless such lease is in writing and
by its terms is expressly subject and subordinate to the Security Interest
created hereby, such subordination to include a provision expressly stating that
such lease shall terminate, at the option of the Secured Party, upon foreclosure
of such Security Interest.

6.16. Insurance.

(a) Maintenance of Insurance. Each Grantor will maintain with financially sound
and reputable insurers insurance with respect to its properties and business
against such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas. Such insurance shall be in such minimum amounts that each Grantor will
not be deemed a co-insurer under applicable insurance laws, regulations and
policies and otherwise shall be in such amounts, contain such terms, be in such
forms and be for such periods as may be reasonably satisfactory to the Secured
Party. In addition, all such insurance shall be payable to the Secured Party as
loss payee. Without limiting the foregoing, each Grantor will (i) keep all of
its physical property insured with casualty or physical hazard insurance on an
“all risks” basis, with broad form flood and earthquake coverages and electronic
data processing coverage, with a full replacement cost endorsement and an
“agreed amount” clause in an amount equal to 100% of the full replacement cost
of such property, (ii) maintain all such workers’ compensation or similar
insurance as may be required by law, and (iii) maintain, in amounts and with
deductibles equal to those generally maintained by businesses engaged in similar
activities in similar geographic areas, general public liability insurance
against claims of bodily injury, death or property damage occurring, on, in or
about the properties of each Grantor; business interruption insurance; and
product liability insurance.

(b) Insurance Proceeds. The proceeds of any casualty insurance in respect of any
casualty loss of any Collateral shall, subject to the rights, if any, of other
parties with a prior interest in the property covered thereby, be disbursed as
set forth in the Credit Agreement.

6.17. Periodic Certification. From time to time on demand from the Secured
Party, but in no event less frequently than annually, the Grantor shall deliver
to the Secured Party a supplemental perfection certificate (each, as updated by
any supplement with respect to a new Grantor pursuant to the following sentence,
a “Perfection Supplement”) executed by the Borrower either (a) certifying that
the information contained in the Perfection Certificate or Perfection
Supplement, as applicable, most recently delivered remains true and correct in
all material respects or (b) updating the information contained in such
Perfection Certificate or Perfection Supplement, as applicable, as necessary to
cause such information to be true and correct in all material respects. In
addition, at the time a Subsidiary shall become a Grantor hereunder, the
Borrower shall deliver to the Secured Party a supplemental perfection
certificate containing the required information for such new Grantor, which
information shall be true and correct in all material respects as of the date of
delivery thereof.

6.18. Other Actions as to any and all Collateral.

(a) Each Grantor further agrees, upon request of the Secured Party, to take any
and all other actions as the Secured Party may determine to be necessary or
useful for the attachment, perfection and first priority of, and the ability of
the Secured Party to enforce, the Security Interest in any and all of the
Collateral including (i)  causing the Secured Party’s name to be noted as
secured party on any certificate of title for a titled good constituting
Collateral if such notation is a condition to attachment, perfection or priority
of, or ability of the Secured Party to enforce, the Security Interest in such
Collateral; (ii) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to the attachment, perfection or priority of, or the
ability of the Secured Party to enforce, the Security Interest in such
Collateral; (iii) obtaining governmental and other third-party waivers, consents
and approvals in form and substance satisfactory to the Secured Party, including
any consent of any licensor, lessor or other Person obligated on Collateral;
(iv) obtaining waivers from mortgagees, bailees, landlords and any other Person
who has possession of or any interest in any Collateral or any real property on
which any Collateral may be located, in form and substance satisfactory to the
Secured Party; and (v) taking all actions under any earlier versions of the UCC
or under any other law, as reasonably determined by the Secured Party to be
applicable in any relevant UCC or other jurisdiction, including any foreign
jurisdiction.

(b) Each Grantor agrees that it will use reasonable efforts to take such action
as shall be necessary in order that all representations and warranties hereunder
shall be true and correct in all material respects with respect to a particular
item of Collateral within thirty (30) days after the date it has been notified
in writing by the Secured Party of the specific identification of such
Collateral and the representations and warranties that the Secured Party
believes may not be true and correct in all material respects.

6.19. Taxes. Each Grantor shall pay promptly when due all taxes, assessments,
governmental charges and levies upon the Collateral or incurred in connection
with the use or operation of such Collateral or incurred in connection with this
Security Agreement.

SECTION 7. INSPECTION AND VERIFICATION. The Secured Party and such Persons as
the Secured Party may designate shall have the right, at the Grantors’ own cost
and expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and its independent accountants and to verify the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Collateral, including by contacting account debtors or others obligated
with respect to Collateral and, in the case of Collateral in the possession of
any third Person, the third Person possessing such Collateral, as provided in
the Credit Agreement.

SECTION 8. COLLATERAL PROTECTION EXPENSES; PRESERVATION OF COLLATERAL.

8.01. Expenses Incurred by Administrative Agent. In its discretion, the Secured
Party may discharge taxes, assessments, charges, fees, Liens, security interests
and other encumbrances at any time levied or placed on any of the Collateral and
not constituting Permitted Encumbrances, and may pay for the maintenance and
preservation of the Collateral and any necessary filing fees or insurance
premiums to the extent any Grantor fails to do so as required by the Credit
Agreement or this Security Agreement. Each Grantor jointly and severally agrees
to reimburse the Secured Party on demand for any and all expenditures so made,
and all sums disbursed by the Secured Party in connection with this
Section 8.01, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Secured Party and shall constitute additional Obligations. The Secured
Party shall have no obligation to any Grantor to make any such expenditures, nor
shall the making thereof be construed as a waiver or cure of any Default or
Event of Default of any Grantor.

8.02. Administrative Agent’s Obligations and Duties. Anything herein to the
contrary notwithstanding, each Grantor shall remain obligated and liable under
each contract, agreement or instrument comprised in the Collateral to be
observed or performed by such Grantor thereunder. The Secured Party or any agent
thereof shall not have any obligation or liability under any such contract,
agreement or instrument by reason of or arising out of this Security Agreement
or the receipt by the Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party or agent thereof be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
such contract, agreement or instrument, to make inquiry as to the nature or
sufficiency of any payment received by the Secured Party in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract, agreement or instrument, to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to the Secured Party or to which the Secured Party
may be entitled at any time or times. The sole duty of the Secured Party or any
agent thereof with respect to the custody, safe keeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
NYUCC or otherwise, shall be to deal with such Collateral in the same manner as
the Secured Party or such agent deals with similar property for its own account.

8.03. Use of Collateral. With respect to any Collateral in the possession of the
Secured Party, or a bailee or other third party holding on its behalf, the
Secured Party may use or operate such Collateral in any manner and to the extent
provided for under Section 9-207 of the NYUCC.

SECTION 9. SECURITIES AND DEPOSITS. Without limitation of Section 6.08, the
Secured Party may at any time after the occurrence and during the continuance of
an Event of Default, at its option, transfer to itself or any nominee any
securities constituting Collateral, receive any income thereon and hold such
income as additional Collateral or apply it to the Obligations. Whether or not
any Obligations are due, the Secured Party may after the occurrence and during
the continuance of an Event of Default, demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
the Secured Party to any Grantor may at any time be applied to or set off
against any of the Obligations whether or not due and owing.

SECTION 10. NOTIFICATION TO ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON
COLLATERAL. If an Event of Default shall have occurred and be continuing,
(a) each Grantor shall, at the request and option of the Secured Party, notify
account debtors and other Persons obligated on any of the Collateral of the
Security Interest of the Secured Party n any account, chattel paper, general
intangible, instrument or other property of such Grantor constituting Collateral
and that payment of such obligor’s obligation is to be made directly to the
Secured Party or to any financial institution designated by the Secured Party as
the Secured Party’s agent therefor, and (b) the Secured Party may itself,
without notice to or demand upon any Grantor, so notify such account debtors and
other Persons obligated on such Collateral. After the making of such a request
by the Secured Party or the giving of any such notification by the Secured Party
(as applicable), each Grantor shall hold any proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
such Grantor as trustee for the Secured Party without commingling the same with
other funds of such Grantor and shall turn the same over to the Secured Party in
the identical form received, together with any necessary endorsements or
assignments. The provisions of Section 9-209 of the NYUCC shall not apply to any
account, chattel paper or payment intangible as to which notification of
assignment has been sent to the account debtor or other Person obligated on the
Collateral.

SECTION 11. POWER OF ATTORNEY.

11.01. Appointment and Powers of Administrative Agent. Each Grantor hereby
irrevocably constitutes and appoints the Secured Party and any director, officer
or agent thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of such Grantor or in the Secured Party’s own name, for the purpose of
carrying out the terms of this Security Agreement or any other Security
Document, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Security Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of each
Grantor, without notice to or assent by any Grantor, to do the following:

(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, license, lease, otherwise dispose of, make
any agreement with respect to or otherwise dispose of or deal with any of the
Collateral in such manner as is consistent with the NYUCC and as fully and
completely as though the Secured Party were the absolute owner thereof for all
purposes, and to do, at the Grantors’ expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary or desirable
to protect, preserve or realize upon the Collateral and the Secured Party’s
Security Interest therein, in order to effect the intent of this Security
Agreement, all at least as fully and effectively as the Grantors might do,
including: (i) making, settling and adjusting claims in respect of Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto;
(ii)  filing and prosecuting registration and transfer applications with the
appropriate Federal, state, or local agencies or authorities with respect to
trademarks, copyrights and patentable inventions and processes; (iii) 
exercising voting rights with respect to voting securities, which rights may be
exercised, if the Secured Party so elects, with a view to causing the
liquidation in a commercially reasonable manner of assets of the issuer of any
such securities; and (iv) executing, delivering and recording, in connection
with any sale or other disposition of any Collateral, of the endorsements,
assignments or other instruments of conveyance or transfer with respect to such
Collateral; and

(b) to the extent that each Grantor’s authorization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without such Grantor’s signature, or a photocopy of this Security Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in each Grantor’s name such financing statements and
amendments thereto and continuation statements which may require each Grantor’s
signature.

11.02. Ratification by Grantors. To the extent permitted by law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue of this Section 11. This power of attorney is a power coupled with an
interest and is irrevocable until the termination of this Security Agreement
pursuant to Section 20.13.

11.03. No Duty on Administrative Agent. The powers conferred on the Secured
Party, its directors, officers and agents pursuant to this Section 11 are solely
to protect the Secured Party’s interests in the Collateral and shall not impose
any duty upon any of them to exercise any such powers. The Secured Party shall
be accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Grantors for any act or failure
to act, except for such Person’s own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction, nor for any punitive,
exemplary, indirect or consequential damages.

SECTION 12. REMEDIES.

12.01. Remedies upon Default. (a) If an Event of Default shall have occurred and
be continuing, the Secured Party, without any notice to or demand upon any
Grantor shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the NYUCC and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession of the Collateral, and for that purpose the Secured
Party may, so far as each Grantor can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
The Secured Party may in its discretion require each Grantor to assemble all or
any part of the Collateral at such location or locations within the
jurisdiction(s) of such Grantor’s principal office(s) or at such other locations
as the Secured Party may reasonably designate.

(b) Unless the Collateral is perishable, threatens to decline speedily in value
or is of a type customarily sold on a recognized market, the Secured Party shall
give to the Grantor of such Collateral at least ten (10) days’ prior written
notice of the time and place of any public sale of Collateral or of the time
after which any private sale or any other intended disposition is to be made.
Each Grantor hereby acknowledges that ten (10) days’ prior written notice of
such sale or sales shall be reasonable notice.

(c) To the maximum extent permitted by applicable law, the Secured Party may
purchase any Collateral at any public sale and, if the Collateral is of a type
customarily sold in a recognized market or is of the type that is the subject of
widely distributed standard price quotations, the Secured Party may purchase
such Collateral at private sale, and in each case may make payment therefor by
any means, including by release or discharge of Obligations in lieu of cash
payment.

(d) In addition, each Grantor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Secured Party’s
rights hereunder, including its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights with respect
thereto. Whether or not any Obligations are due, the Secured Party may after the
occurrence and during the continuance of an Event of Default demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral.

12.02. Grant of License to Use Intellectual Property. For the purpose of
enabling the Secured Party to exercise any rights and remedies it may have under
this Section 12 or otherwise at such time as the Secured Party shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Secured Party an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to any of the Grantors) to use, license or
sub-license any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Secured Party shall be exercised, at the Secured Party’s option upon the
occurrence and during the continuation of an Event of Default; provided, that
any license, sub-license or other transaction entered into by the Secured Party
in accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure, waiver or other termination of an Event of Default.

12.03. Disposition of Pledged Securities. Upon the occurrence and during the
continuance of an Event of Default:

(a) The Secured Party may exercise in respect of the Pledged Securities, in
addition to other rights and remedies provided for herein or otherwise available
to it, all of the rights and remedies of a secured party on default under the
NYUCC at that time (irrespective of whether the NYUCC applies to the affected
Pledged Securities), and the Secured Party may also, without notice (except as
specified below) or obligation to resort to other security, sell, resell, assign
and deliver, in its sole discretion, all or any of the Pledged Securities, in
one or more parcels at the same or different times, on any securities exchange
on which any Pledged Securities may be listed, or at public or private sale, for
cash, upon credit or for future delivery, at such time or times and at such
price or prices and upon such other terms as the Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Pledged Securities, and in connection therewith the Secured
Party may grant options. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of the Grantor, and the
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay, or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

(b) If any of the Pledged Securities are sold by the Secured Party upon credit
or for future delivery, the Secured Party shall not be liable for the failure of
the purchaser to purchase or pay for the same and, in the event of any such
failure, the Secured Party may resell such Pledged Securities. In no event shall
any Grantor be credited with any part of the proceeds of sale of any Pledged
Securities until cash payment therefor has actually been received by the Secured
Party.

(c) Without limitation of Section 6.08, the Secured Party may at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations.

(d) Each Grantor recognizes that the Secured Party may be unable to effect a
public sale of all or part of the Pledged Securities consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), or in applicable Blue Sky or other state
securities laws, as now or hereafter in effect, but may be compelled to resort
to one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Grantor agrees that any such Pledged Securities sold at any such
private sale may be sold at a price and upon other terms less favorable to the
seller than if sold at public sale. The Secured Party shall have no obligation
to delay the sale of any such securities for the period of time necessary to
permit the issuer of such securities, even if such issuer would agree, to
register such securities for public sale under the Securities Act. Each Grantor
agrees that private sales made under the foregoing circumstances shall be deemed
to have been made in a commercially reasonable manner.

(e) The Secured Party shall not be obligated to make any sale of Pledged
Securities if it shall determine not to do so, regardless of the fact that
notice of sale may have been given. The Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

SECTION 13. STANDARDS FOR EXERCISING REMEDIES. To the extent that applicable law
imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition or to postpone any
such disposition pending any such preparation or processing; (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or
third-party consents for the collection or disposition of Collateral to be
collected or disposed of; (c) to fail to exercise collection remedies against
account debtors or other Persons obligated on Collateral or to remove Liens on,
or any adverse claims against, any of the Collateral; (d) to exercise collection
remedies against account debtors and other Persons obligated on Collateral
directly or through the use of collection agencies and other collection
specialists; (e) to advertise dispositions of Collateral through publications or
media of general circulation, whether or not the Collateral is of a specialized
nature; (f) to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring all or any portion of the
Collateral; (g) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the Collateral is of a specialized
nature; (h) to dispose of Collateral by utilizing Internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets; (i) to dispose of assets in wholesale rather than retail markets; (j) to
disclaim disposition warranties; (k) to purchase insurance or credit
enhancements to insure the Secured Party against risks of loss, collection or
disposition of Collateral or to provide to the Secured Party a guaranteed return
from the collection or disposition of Collateral; or (l) to the extent deemed
appropriate by the Secured Party, to obtain the services of brokers, investment
bankers, consultants and other professionals to assist the Secured Party in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 13 is to provide non-exhaustive indications of
what actions or omissions by the Secured Party would fulfill the Secured Party’s
duties under the NYUCC or any other relevant jurisdiction in the Secured Party’s
exercise of remedies against the Collateral and that other actions or omissions
by the Secured Party shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this Section 13. Without limiting the
foregoing, nothing contained in this Section 13 shall be construed to grant any
rights to any Grantor or to impose any duties on the Secured Party that would
not have been granted or imposed by this Security Agreement or by Applicable Law
in the absence of this Section 13.

SECTION 14. SURETYSHIP WAIVERS BY EACH GRANTOR.

(a) All rights of the Secured Party hereunder and the Security Interest and all
obligations of the Grantors hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Credit
Agreement, any other Related Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Related
Document or any other agreement or instrument, (iii) any exchange, release or
non-perfection of any Lien on other Collateral, (iv) any release, amendment or
waiver of, or consent under, or departure from, or any acceptance of partial
payment on and/or settlement, compromise or adjustment of, any Obligation or of
any guarantee, securing or guaranteeing all or any of the Obligations (other
than the indefeasible payment and performance in full in cash of the
Obligations, but subject to Section 18), or (v) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Security Agreement (other than the
indefeasible payment and performance in full in cash of the Obligations, but
subject to Section 18)).

(b) To the maximum extent permitted by applicable law, each Grantor waives
demand, notice, protest, notice of acceptance of this Security Agreement, notice
of loans made, credit extended, Collateral received or delivered or other action
taken in reliance hereon and all other demands and notices of any description.
The Secured Party shall have no duty as to the collection or protection of the
Collateral or any income thereon, nor as to the preservation of rights against
prior parties, nor as to the preservation of any rights pertaining thereto
beyond the safe custody thereof as set forth in Section 8.02. Each Grantor
further waives any and all other suretyship defenses.

SECTION 15. MARSHALLING. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to this
Security Agreement and the Collateral) for, or other assurances of payment of,
the Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it shall not invoke any law relating to the marshalling of collateral which
might cause delay in or impede the enforcement of the Secured Party’s rights
under this Security Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

SECTION 16. PROCEEDS OF DISPOSITIONS; EXPENSES. After deducting all expenses
payable by the Grantors, including pursuant to Section 20.10(a), the residue of
any proceeds of collection or sale or other disposition of Collateral shall, to
the extent actually received in cash, be applied to the payment of the remaining
Obligations in such order or preference as is provided in the Credit Agreement,
proper allowance and provision being made for any Obligations not then due or
held as additional Collateral. Upon the final payment and satisfaction in full
in cash of all of the Obligations and the termination of all commitments under
the Credit Agreement and after making any payments required by
Sections 9-608(a)(1)(C) or 9-615(a)(3) of the NYUCC, any excess shall be
returned to the Grantors, and in any event each Grantor shall remain liable,
jointly and severally, for any deficiency in the payment of the Obligations.

SECTION 17. OVERDUE AMOUNTS. Until paid, all amounts due and payable by each
Grantor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest set forth in
the Credit Agreement.

SECTION 18. REINSTATEMENT. The obligations of each Grantor pursuant to this
Security Agreement shall continue to be effective or automatically be
reinstated, as the case may be, if at any time any payment, or part thereof, of
any of the Obligations is rescinded or otherwise must be restored or returned by
the Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Grantor or any other obligor or otherwise, all as though
such payment had not been made.

SECTION 19. LIMITATIONS. All rights, remedies and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law. All of the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling, and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

SECTION 20. MISCELLANEOUS.

20.01. Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement (including
any notice required under Section 12.01), each such notice, demand, request,
consent, approval, declaration or other communication shall be in writing and
shall be given in the manner and to the address, and deemed received, as
provided for in Section 10.02 of the Credit Agreement. Notwithstanding the
foregoing, notices and other communications to the Secured Party shall not be
effective until received by the Secured Party. Delivery by telecopier of an
executed counterpart of any signature page, amendment or any other document or
notice delivered hereunder or waiver of any provision of this Security
Agreement, Schedule, Perfection Certificate or Perfection Supplement shall be
effective as delivery of an original executed counterpart thereof.

20.02. GOVERNING LAW; CONSENT TO JURISDICTION. (a) THIS SECURITY AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR THE OTHER RELATED DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE SECURED PARTY OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR THE OTHER
RELATED DOCUMENTS AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(a) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Security Agreement or the other Related Documents in
any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(b) Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Section 20.01. Nothing in this
Security Agreement will affect the right of any party to this Security Agreement
to serve process in any other manner permitted by law.

20.03. WAIVER OF JURY TRIAL, ETC. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY LITIGATION OR
DISPUTE DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
SECURITY AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF
ANY SUCH RIGHTS OR OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH GRANTOR WAIVES
ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION OR DISPUTE
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER RELATED DOCUMENTS,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 20.03.

20.04. Counterparts. This Security Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 20.11), and
shall become effective as provided in Section 20.11. Delivery of an executed
signature page to this Security Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

20.05. Headings. The headings of each section of this Security Agreement and the
Table of Contents are for convenience only and are not to affect the
construction of, or be taken into consideration in interpreting this Security
Agreement.

20.06. Successors and Assigns. Whenever in this Security Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Secured Party that are contained in this
Security Agreement shall bind and inure to the benefit of their respective
successors and assigns.

20.07. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Security Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

20.08. Severability. In the event any one or more of the provisions contained in
this Security Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

20.09. Survival of Agreement. All covenants, agreements, representations and
warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Security Agreement shall be considered to have been relied upon by the Secured
Party and shall survive the execution and delivery of the Related Documents and
the advance of all extensions of credit contemplated thereby, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until this Security Agreement shall terminate (or thereafter to
the extent provided herein or therein).

20.10. Administrative Agent’s Fees and Expenses; Indemnification. (a) Each
Grantor jointly and severally agrees to pay upon demand to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees,
disbursements and other charges of its counsel and of any experts or agents,
which the Secured Party may incur in the manner and to the extent as set forth
in the Credit Agreement.

(a) Without limitation of its indemnification obligations under the Credit
Agreement and the other Related Documents, each Grantor jointly and severally
agrees to indemnify the Secured Party and its officers, directors, employees,
agents and advisors (each, an “Indemnitee”) against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this Security
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Affiliates.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 20.10 shall remain operative and in full force and effect
regardless of the termination of this Security Agreement or any other Related
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Security Agreement or any other Related Document, or any
investigation made by or on behalf of the Secured Party or any Secured Party.
All amounts due under this Section 20.10 shall be payable on written demand
therefor.

20.11. Binding Effect; Several Agreement. This Security Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Secured Party and a counterpart hereof
shall have been executed on behalf of the Secured Party, and thereafter shall be
binding upon such Grantor and the Secured Party, and shall inure to the benefit
of such Grantor, the Secured Party and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Security Agreement or the Credit Agreement. This Security Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

20.12. Waivers; Amendment. (a) No failure or delay on the part of the Secured
Party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy or any abandonment or discontinuance of steps to enforce any
such right, power or remedy, preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All rights, powers and
remedies hereunder and under the other Related Documents are cumulative and are
not exclusive of any other rights, powers and remedies provided by applicable
law or otherwise. No waiver of any provision of this Security Agreement or any
other Related Document or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Grantor in any case shall entitle such Grantor or any other Grantor to any
other or further notice or demand in similar or other circumstances.

(a) Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Secured Party and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

20.13. Termination. Notwithstanding any provision to the contrary under Sections
9-207, 9-208 or 9-209 of the NYUCC, this Security Agreement and the Security
Interest shall terminate when all the Obligations have been indefeasibly paid in
cash in full, at which time the Secured Party shall execute and deliver to the
Grantors or the Grantors’ designee, at the Grantors’ expense, all UCC
termination statements and similar documents which the Grantors shall reasonably
request from time to time to evidence such termination. Any execution and
delivery of termination statements or documents pursuant to this
Section 20.13(a) shall be without recourse to or warranty by the Secured Party.

20.14. Joint and Several Liability. All agreements and obligations of the
Grantors shall be joint and several.

[Remainder of the page intentionally left blank]

3

IN WITNESS WHEREOF, intending to be legally bound, each Grantor has caused this
Security Agreement to be duly executed as of the date first above written.

GRANTORS:

4

LUMINENT MORTGAGE CAPITAL, INC.

By: /s/ S. TREZEVANT MOORE, JR.
Name: S. Trezevant Moore, Jr.
Title: President and Chief Executive Officer


MERCURY MORTGAGE FINANCE STATUTORY TRUST

By: /s/ CHRISTOPHER J. ZYDA
Name: Christopher J. Zyda
Title: Trustee and President


LUMINENT CAPITAL MANAGEMENT, INC.

By: /s/ CHRISTOPHER J. ZYDA
Name: Christopher J. Zyda
Title: Treasurer


PANTHEON HOLDING COMPANY, INC.

By: /s/ CHRISTOPHER J. ZYDA
Name: Christopher J. Zyda
Title: President and Chief Financial Officer


PROSERPINE LLC

By: /s/ S. TREZEVANT MOORE, JR.
Name: S. Trezevant Moore, Jr.
Title: President


MAIA MORTGAGE FINANCE STATUTORY TRUST

By: /s/ CHRISTOPHER J. ZYDA
Name: Christopher J. Zyda
Title: Trustee and President


SATURN PORTFOLIO MANAGEMENT, INC.

By: /s/ CHRISTOPHER J. ZYDA
Name: Christopher J. Zyda
Title: Treasurer


MINERVA MORTGAGE FINANCE CORPORATION

By: /s/ CHRISTOPHER J. ZYDA
Name: Christopher J. Zyda
Title: Chief Financial Officer


MINERVA CDO DELAWARE SPV LLC

By: /s/ CHRISTOPHER J. ZYDA
Name: Christopher J. Zyda
Title: Treasurer and Assistant Secretary


5

ACCEPTED:

ARCO CAPITAL CORPORATION LTD.,

as Secured Party

By: /s/ JAY JOHNSTON
Name: Jay Johnston
Title: Chief Executive Officer


6

SCHEDULE I

SUBSIDIARY GUARANTORS IN EXISTENCE ON THE CLOSING DATE

Mercury Mortgage Finance Statutory Trust

Luminent Capital Management

Pantheon Holding Company, Inc.

Proserpine LLC

Maia Mortgage Finance Statutory Trust

Saturn Portfolio Management

Minerva Mortgage Finance Corporation

Minerva CDO Delaware SPV LLC

7

SCHEDULE II

PLEDGED SECURITIES

PART A

Pledged Notes

                     
Name of Issuer
  Date of
Issuance   Original
Principal
Amount   Current
Principal
Balance   Maturity
Date   Instrument
No.
(if any).
 
                   

PART B

Pledged Stock

                         
Name of
Issuer
  Type of
Entity   Jurisdiction
of Issuer   Nature
of
Interest   Number of
Shares or
other Interests   Is
Interest
Certificated?   Certificate
No(s).
(if any).
 
                       

PART C

Pledged Stock

                         
Name of
Issuer
  Type of
Entity   Jurisdiction
of Issuer   Nature
of
Interest   Number of
Shares or
other Interests   Is
Interest
Certificated?   Certificate
No(s).
(if any).
 
                       

8